                                                          JUDGE MARSHA J. PECHMAN
 1
                                                 MAGISTRATE JUDGE BRIAN A. TSUCHIDA
 2
 3
 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE
 6
     YUSSUF ABDULLE,                                  )   No. CV 19-0037 MJP-BAT
 7                                                    )
                     Petitioner,                      )
 8                                                    )   ORDER GRANTING MOTION FOR
                v.                                    )   EXTENSION OF REPLY DUE DATE
 9                                                    )   AND NOTING DATE
     JEFFREY A. UTTECHT,                              )
10                                                    )
                     Respondent.                      )
11                                                    )
12          THE COURT, having considered the unopposed motion to extend Petitioner’s
13   due date for his Reply, along with the noting date, and the records and files herein, and
14   noting counsel for the Respondent in this case does not object to the extension, does
15   hereby find and ORDER:
16          Petitioner’s motion for a continuance of the noting date to November 18, 2019 is
17   GRANTED. Petitioner’s Reply shall be filed by said noting date.
18          DATED this 3rd day of October, 2019.
19
20                                                        A
                                                     BRIAN A. TSUCHIDA
21                                                   UNITED STATES MAGISTRATE JUDGE
22
23   Presented by:
24   s/ Alan Zarky
     Staff Attorney, Federal Public Defender
25   Attorney for Yussuf Abdulle
26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED MOTION                                  1331 Broadway, Suite 400
       FOR EXTENSION OF NOTING DATE                                          Tacoma, WA 98402
       (Abdulle v. Uttecht; CV19-0037 MJP-BAT) - 1                                (253) 593-6710
